UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05908 John Hancock Premium Dividend Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. Portfolio summary Top 10 Issuers (28.8% of Total Investments on 4-30-13) Bank of America Corp. 5.7% SCE Trust 2.6% CH Energy Group, Inc. 2.8% JPMorgan Chase & Company 2.5% DTE Energy Company 2.7% BB&T Corp. 2.4% Wells Fargo & Company 2.7% The Goldman Sachs Group, Inc. 2.4% Alabama Power Company 2.6% Qwest Corp. 2.4% Sector Composition Utilities 48.7% Consumer Staples 1.8% Financials 35.0% Materials 0.2% Telecommunication Services 6.7% Short-Term Investments 2.7% Energy 4.9% 1 As a percentage of the Fund’s total investments on 4-30-13. 2 Cash and cash equivalents not included. 3 The Fund normally will invest at least 25% of its managed assets in securities of companies in the utilities industry. Such an investment focus makes the Fund more susceptible to factors adversely affecting the utilities industry than a more broadly diversified fund. Sector investing is subject to greater risks than the market as a whole. 6 Premium Dividend Fund | Semiannual report Fund’s investments As of 4-30-13 (unaudited) Shares Value Preferred Securities 92.1% (61.5% of Total Investments) (Cost $673,697,748) Consumer Staples 2.7% Food & Staples Retailing 2.7% Ocean Spray Cranberries, Inc., Series A, 6.250% (S) 224,250 20,953,359 Energy 0.7% Oil, Gas & Consumable Fuels 0.7% Apache Corp., Series D, 6.000% (Z) 136,500 5,776,680 Financials 52.5% Capital Markets 8.4% State Street Corp., 5.250% 1,023,776 26,085,812 The Bank of New York Mellon Corp., 5.200% (Z) 435,000 11,144,700 The Goldman Sachs Group, Inc., 5.950% (Z) 721,000 18,515,280 The Goldman Sachs Group, Inc., Series B, 6.200% (Z) 375,000 9,596,250 Commercial Banks 15.8% Barclays Bank PLC, Series 3, 7.100% (Z) 192,500 4,926,075 Barclays Bank PLC, Series 5, 8.125% 310,000 7,976,300 BB&T Corp., 5.200% 100,000 2,495,000 BB&T Corp., 5.200% (Z) 255,000 6,405,600 BB&T Corp., 5.625% 756,106 19,469,730 PNC Financial Services Group, Inc., 5.375% 147,000 3,776,430 PNC Financial Services Group, Inc. (6.125% to 5-1-22, then 3 month LIBOR + 4.067%) 311,600 8,942,920 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% (Z) 259,600 7,162,364 Santander Holdings USA, Inc., Series C, 7.300% (Z) 500,000 12,680,000 U.S. Bancorp, 5.150% 150,000 3,750,000 U.S. Bancorp (6.000% to 4-15-17, then 3 month LIBOR + 4.861%) 160,000 4,489,600 U.S. Bancorp (6.500% to 1-15-22, then 3 month LIBOR + 4.468%) 324,500 9,722,020 Wells Fargo & Company, 8.000% (Z) 1,017,000 31,272,750 Consumer Finance 6.0% HSBC Finance Corp., Depositary Shares, Series B, 6.360% 335,000 8,519,050 See notes to financial statements Semiannual report | Premium Dividend Fund 7 Shares Value Consumer Finance (continued) HSBC USA, Inc., 2.858% 308,400 $15,595,788 SLM Corp., Series A, 6.970% 445,500 22,243,815 Diversified Financial Services 17.0% Bank of America Corp., 6.375% (Z) 1,150,000 29,359,500 Bank of America Corp., 6.625% (Z) 360,000 10,044,000 Bank of America Corp., 8.200% 35,000 874,650 Bank of America Corp., Depositary Shares, Series D, 6.204% 931,647 23,598,619 Bank of America Corp., Series MER, 8.625% (Z) 102,000 2,601,000 Citigroup, Inc., 8.125% (Z) 338,830 10,419,023 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) 287,000 7,817,880 Deutsche Bank Contingent Capital Trust III, 7.600% (Z) 662,000 18,734,600 JPMorgan Chase & Company, 5.450% 310,000 7,827,500 JPMorgan Chase & Company, 5.500% (Z) 828,000 21,039,480 Insurance 4.3% MetLife, Inc., Series B, 6.500% (Z) 1,061,000 27,341,970 Principal Financial Group, Inc., Series B (6.518% to 6-30-35, then higher of 10 year Constant Maturity Treasury (CMT), or 30 year CMT or 3 month LIBOR + 2.100%) 55,000 1,496,550 Prudential PLC, 6.750% (Z) 176,100 4,532,814 Real Estate Investment Trusts 1.0% Senior Housing Properties Trust, 5.625% (Z) 207,000 5,278,500 Wachovia Preferred Funding Corp., Series A, 7.250% 90,500 2,527,665 Telecommunication Services 5.7% Diversified Telecommunication Services 3.6% Qwest Corp., 7.375% (Z) 1,021,000 27,791,620 Touch America Holdings, Inc., 6.875% (I) 161,778 0 Wireless Telecommunication Services 2.1% Telephone & Data Systems, Inc., 6.625% (Z) 285,000 7,221,900 Telephone & Data Systems, Inc., 6.875% (Z) 170,000 4,530,500 United States Cellular Corp., 6.950% 185,000 4,926,550 Utilities 30.5% Electric Utilities 26.4% Alabama Power Company, 5.200% (Z) 1,178,600 30,207,518 Baltimore Gas & Electric Company, Series 1993, 6.700% 20,250 2,048,415 Baltimore Gas & Electric Company, Series 1995, 6.990% 134,000 13,605,194 Duke Energy Corp., 5.125% 25,000 637,750 Duquesne Light Company, 6.500% 519,900 26,374,527 Entergy Arkansas, Inc., 6.450% 350,000 8,848,455 Entergy Mississippi, Inc., 6.250% 667,000 16,716,688 HECO Capital Trust III, 6.500% (Z) 181,000 4,698,760 Interstate Power & Light Company, 5.100% 1,000,000 25,530,000 8 Premium Dividend Fund | Semiannual report See notes to financial statements Shares Value Electric Utilities (continued) NextEra Energy Capital Holdings, Inc., 5.125% 135,000 $3,415,500 NextEra Energy Capital Holdings, Inc., 5.700% 155,000 4,119,900 NSTAR Electric Company, 4.250% 13,347 1,301,333 NSTAR Electric Company, 4.780% 100,000 10,137,500 PPL Capital Funding, Inc., 5.900% 850,000 22,100,000 SCE Trust I, 5.625% 42,500 1,136,875 SCE Trust II, 5.100% 1,153,500 29,068,200 Union Electric Company, 3.700% 12,262 1,020,004 Virginia Electric & Power Company, 6.980% 45,500 4,823,000 Independent Power Producers & Energy Traders 1.1% Constellation Energy Group, Inc., Series A, 8.625% (Z) 326,000 8,296,700 Multi-Utilities 3.0% BGE Capital Trust II, 6.200% (Z) 616,000 15,831,200 DTE Energy Company, 5.250% 157,570 4,065,306 DTE Energy Company, 6.500% 126,000 3,504,060 Common Stocks 53.7% (35.8% of Total Investments) (Cost $305,534,451) Energy 6.6% Oil, Gas & Consumable Fuels 6.6% BP PLC, ADR 100,000 4,359,999 Chevron Corp. (Z) 70,000 8,540,700 ConocoPhillips 155,000 9,369,750 Royal Dutch Shell PLC, ADR 80,000 5,437,600 Spectra Energy Corp. (Z) 400,000 12,612,000 Total SA, ADR (Z) 220,000 11,052,800 Materials 0.3% Metals & Mining 0.3% Freeport-McMoRan Copper & Gold, Inc. (Z) 82,000 2,495,260 Telecommunication Services 4.4% Diversified Telecommunication Services 4.4% AT&T, Inc. (Z) 400,000 14,984,000 Verizon Communications, Inc. (Z) 350,000 18,868,500 Utilities 42.4% Electric Utilities 19.0% American Electric Power Company, Inc. (Z) 200,000 10,286,000 Duke Energy Corp. (Z) 275,000 20,680,000 Entergy Corp. 222,000 15,813,060 FirstEnergy Corp. (Z) 527,000 24,558,200 Northeast Utilities (Z) 550,000 24,931,500 OGE Energy Corp. (Z) 240,000 17,383,200 The Southern Company 75,000 3,617,250 UIL Holdings Corp. (Z) 280,000 11,659,200 Xcel Energy, Inc. (Z) 590,000 18,756,100 See notes to financial statements Semiannual report | Premium Dividend Fund 9 Shares Value Gas Utilities 1.3% AGL Resources, Inc. (Z) 110,550 $4,847,617 Atmos Energy Corp. (Z) 100,000 4,437,000 ONEOK, Inc. 24,000 1,232,640 Multi-Utilities 22.1% Alliant Energy Corp. (Z) 442,000 23,651,420 Ameren Corp. (Z) 80,000 2,900,000 Black Hills Corp. (Z) 200,000 9,378,000 CH Energy Group, Inc. 495,000 32,160,150 Dominion Resources, Inc. (Z) 195,000 12,027,600 DTE Energy Company (Z) 335,000 24,414,800 Integrys Energy Group, Inc. (Z) 235,000 14,466,600 National Grid PLC, ADR (Z) 180,000 11,480,400 NiSource, Inc. (Z) 445,000 13,674,850 Public Service Enterprise Group, Inc. 120,000 4,393,200 TECO Energy, Inc. (Z) 800,000 15,304,000 Vectren Corp. (Z) 220,000 8,263,200 Par value Value Short-Term Investments 4.0% (2.7% of Total Investments) (Cost $31,079,000) Repurchase Agreement 4.0% Repurchase Agreement with State Street Corp. dated 4-30-13 at 0.010% to be repurchased at $31,079,009 on 5-1-13, collateralized by $31,545,000 U.S. Treasury Note, 0.625% due 8-31-17 (valued at $31,702,725, including interest) $31,079,000 31,079,000 Total investments (Cost $1,010,311,199) † 149.8% Other assets and liabilities, net (49.8%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts LIBOR London Interbank Offered Rate (I) Non-income producing security. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) All or a portion of this security is pledged as collateral pursuant to the Credit Facility Agreement. Total collateral value at 4-30-13 was $555,830,545. † At 4-30-13, the aggregate cost of investment securities for federal income tax purposes was $1,012,529,654. Net unrealized appreciation aggregated $153,536,671, of which $162,763,360 related to appreciated investment securities and $9,226,689 related to depreciated investment securities. 10 Premium Dividend Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-13 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value per share. Assets Investments, at value (Cost $1,010,311,199) $1,166,066,325 Cash 755 Cash segregated at custodian for swapcontracts 3,540,000 Dividends and interestreceivable 3,112,710 Other receivables and prepaidexpenses 80,557 Totalassets Liabilities Credit facility agreementpayable 383,700,000 Payable for cash segregated at custodian for swapcontracts 300,000 Payable for investmentspurchased 6,249,000 Swap contracts, atvalue 3,745,134 Interestpayable 215,878 Payable toaffiliates Administrative servicesfees 93,422 Trustees’fees 48,670 Other liabilities and accruedexpenses 125,268 Totalliabilities Netassets Net assets consistof Paid-incapital $616,497,462 Undistributed net investmentincome 3,182,885 Accumulated net realized gain (loss) on investments and swapagreements 6,632,636 Net unrealized appreciation (depreciation) on investments and swapagreements 152,009,992 Netassets Net asset value pershare Based on 50,008,453 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $15.56 See notes to financial statements Semiannual report | Premium Dividend Fund 11 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-13 (unaudited) This Statement of operations summarizes the Fund’s investment income earned, expenses incurred in operating the Fund and net gains (losses) for the period stated. Investmentincome Dividends $29,645,393 Interest 641 Less foreign taxeswithheld (75,920) Total investmentincome Expenses Investment managementfees 4,182,172 Administrative servicesfees 543,870 Transfer agentfees 75,942 Trustees’fees 24,727 Printing andpostage 51,511 Professionalfees 46,381 Custodianfees 33,363 Registration and filingfees 6,571 Interestexpense 1,304,802 Stock exchange listingfees 21,901 Other 16,645 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 9,136,448 Swapcontracts (676,373) Change in net unrealized appreciation (depreciation)of Investments 41,234,947 Swapcontracts (193,518) Net realized and unrealizedgain Increase in net assets fromoperations 12 Premium Dividend Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 4-30-13 ended (Unaudited) 10-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $23,262,229 $44,570,328 Net realizedgain 8,460,075 234,899 Change in net unrealized appreciation(depreciation) 41,041,429 67,750,213 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (22,653,795) (45,290,923) From Fund sharetransactions Issued pursuant to Dividend ReinvestmentPlan — 533,104 Totalincrease Netassets Beginning ofperiod 728,213,037 660,415,416 End ofperiod Undistributed net investmentincome Shareactivity Sharesoutstanding Beginning ofperiod 50,008,453 49,969,927 Issued pursuant to Dividend ReinvestmentPlan — 38,526 End ofperiod See notes to financial statements Semiannual report | Premium Dividend Fund 13 F I N A N C I A L S T A T E M E N T S Statement of cash flows 4-30-13 This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the six months ended 4-30-13 (unaudited) Cash flows from operating activities Net increase in net assets from operations 72,763,733 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (121,640,630) Long-term investments sold 126,938,639 Increase in short-term investments (27,079,000) Increase in cash segregated at custodian for swap contracts (620,000) Increase in payable for cash segregated at custodian for swap contracts 300,000 Decrease in dividends and interest receivable 169,164 Increase in unrealized depreciation of swap contracts 193,518 Decrease in other receivables and prepaid expenses 18,637 Increase in payable for investments purchased 3,875,173 Decrease in payable to affiliates (37,120) Increase in other liabilities and accrued expenses 13,462 Decrease in interest payable (14,371) Net change in unrealized (appreciation) depreciation on investments (41,234,947) Net realized gain on investments (9,136,448) Net cash provided by operating activities Cash flows from financing activities Borrowings from credit facility agreement payable 17,700,000 Distributions to common shareholders (22,653,795) Net cash used in financing activities Net decrease in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information: Cash paid for interest 14 Premium Dividend Fund | Semiannual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 4-30-13 1 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.47 0.89 0.88 0.81 0.77 0.82 Net realized and unrealized gain (loss) oninvestments 0.98 1.36 1.09 2.46 1.15 (3.98) Distributions to DARTS* — (0.20) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.45) (0.91) (0.91) (0.87) (0.72) (0.58) From net realizedgain — (0.12) (0.01) Totaldistributions Anti-dilutive impact of tender offer and share repurchaseplan — 0.01 3 0.01 4 Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 5 6 Total return at market value (%) 5 6 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $778 $728 $660 $608 $488 $456 Ratios (as a percentage of average netassets): Expenses beforereductions 1.74 7 1.85 1.98 8 2.26 8 2.50 2.22 Expenses net of fee waivers andcredits 9 1.74 7 1.85 1.87 8 2.26 8 2.50 2.22 Net investmentincome 6.43 7 6.45 7.00 7.26 9.21 7.59 Portfolio turnover (%) 11 14 13 21 7 15 Seniorsecurities Total debt outstanding end of period (in millions) (Note 7) $384 $366 $329 $284 $250 $239 Asset coverage per $1,000 ofdebt 10 $3,028 $2,990 $3,006 $3,140 $2,954 $2,913 See notes to financial statements Semiannual report | Premium Dividend Fund 15 * Dutch Auction Rate Transferable Securities. In May 2008, the Fund entered into a Revolving Credit Agreement with a third-party commercial bank in order to redeem DARTS. The redemption of all DARTS was completed on 7-3-08. 1 Six months ended 4-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 The tender offer was completed at a repurchase price of $6.98 for 2,629,996 shares, which equals $18,353,857 in redemptions. 4 The tender offer was completed at a repurchase price of $8.38 for 2,768,417 shares, which equals $23,199,333 in redemptions. 5 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. 6 Notannualized. 7 Annualized. 8 Includes non-recurring litigation fees which represent 0.02% and 0.13% of average net assets for the years ended 10-31-11 and 10-31-10, respectively. Insurance recovery expense reduction for the year ended 10-31-11 represents 0.11% of average netassets. 9 Expenses net of fee waivers and credits excluding interest expense were 1.38%, 1.40%, 1.37%, 1.69%, 1.73% and 1.64% for the periods ended 4-30-13 (annualized), 10-31-12, 10-31-11, 10-31-10, 10-31-09 and 10-31-08, respectively. 10 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end. As debt outstanding changes, the level of invested assets may change accordingly. Asset coverage ratio provides a measure ofleverage. 16 Premium Dividend Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Premium Dividend Fund (the Fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
